                Case 1:18-cv-01250-DLB Document 26 Filed 05/26/20 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND
         CHAMBERS OF                                                                101 WEST LOMBARD STREET
     DEBORAH L. BOARDMAN                                                           BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                             (410) 962-7810
                                                                                         Fax: (410) 962-2577
                                                                                  MDD_DLBChambers@mdd.uscourts.gov




                                                       May 26, 2020

      LETTER TO COUNSEL

             RE:      Tracy M. v. Commissioner, Social Security Administration
                      Civil No. DLB-18-1250

      Dear Counsel:

             Lawrence P. Demuth, Esq. has filed a motion for attorney’s fees pursuant to the Social
      Security Act (“Act”), 42 U.S.C. § 406(b), in conjunction with his representation of Plaintiff before
      the Court. ECF No. 24. In response, the Commissioner asked the Court to consider whether Mr.
      Demuth’s requested amount constitutes a reasonable fee. ECF No. 25. No hearing is necessary.
      See Loc. R. 105.6 (D. Md. 2018). For the reasons set forth below, Mr. Demuth’s motion for
      attorney’s fees is GRANTED.

              On March 15, 2019, this Court awarded Mr. Demuth $4,114.68 for 20.40 hours worked on
      Plaintiff’s case in federal court, pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C.
      § 2412. ECF Nos. 20-7, 23. Plaintiff subsequently received an Award Notice, in which she was
      awarded $69,500.00 in past due benefits. ECF No. 24-2. On March 19, 2020, Mr. Demuth filed
      a Line seeking $17,353.75 in attorney’s fees (less $6,000 received in administrative fees). ECF
      No. 24. Mr. Demuth has agreed to reimburse Plaintiff for the EAJA fees previously received. Id.;
      see Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002); Stephens ex rel. R.E. v. Astrue, 565 F.3d 131,
      135 (4th Cir. 2009).

              The Act authorizes a reasonable fee for successful representation before this Court, not to
      exceed twenty-five percent of a claimant’s total past-due benefits. 42 U.S.C. § 406(b). Although
      contingent fee agreements are the “primary means by which fees are set” in Social Security cases,
      a court must nevertheless perform an “independent check, to assure that they yield reasonable
      results in particular cases.” Gisbrecht, 535 U.S. at 807. In determining whether a request for
      attorney’s fees under section 406(b) is reasonable, the Supreme Court has explained that a
      reviewing court may properly consider the “character of the representation and the results the
      representative achieved.” Id. at 808. The Supreme Court acknowledged that a contingent fee
      agreement would not result in a reasonable fee if the fee constituted a “windfall” to the attorney.
      Id. (quoting Rodriquez v. Bowen, 865 F.2d 739, 746-47 (6th Cir. 1989)). Courts may require the
      attorney to provide a record of hours spent working on the case and the attorney’s typical hourly
      billing charge. Id.
          Case 1:18-cv-01250-DLB Document 26 Filed 05/26/20 Page 2 of 3
Tracy M. v. Commissioner, Social Security Administration
Civil No. DLB-18-1250
May 26, 2020
Page 2


        Here, Mr. Demuth and Plaintiff entered into a contingent fee agreement, by which Plaintiff
agreed to pay Mr. Demuth twenty-five percent of all retroactive benefits to which she might
become entitled. ECF No. 20-3. In his previous motion for attorney’s fees pursuant to the EAJA,
Mr. Demuth submitted an itemized report documenting 20.40 chargeable hours he worked on
Plaintiff’s case in this court. See ECF No. 20-7 (listing a total of 21.50 hours, 1.10 of which were
spent on clerical and administrative tasks marked “NO CHARGE”). If Mr. Demuth receives the
full amount of fees he requests, his fee for representation before this Court will effectively be
$354.86 per hour. Mr. Demuth must therefore show that an effective rate of $354.86 per hour is
reasonable for the services he rendered. See Gisbrecht, 535 U.S. at 807.

        Mr. Demuth’s typical hourly billing rate is $350.00. ECF No. 20-6 ¶ 6.1 This is within the
presumptively-reasonable range of rates for attorneys of his experience level pursuant to the fee
guidelines appended to the Local Rules of this Court.2 Courts in the Fourth Circuit have approved
contingency fee agreements that produce much higher hourly rates in successful Social Security
appeals. See, e.g., Melvin v. Colvin, No. 5:10-CV-160-FL, 2013 WL 3340490 (E.D.N.C. July 2,
2013) (approving contingency fee agreement with hourly rate of $1,043.92); Claypool v. Barnhart,
294 F. Supp. 2d 829, 833 (S.D. W. Va. 2003) (approving contingency fee agreement with hourly
rate of $1,433.12); Lehman v. Comm’r, Soc. Sec. Admin., Civil No. SAG-10-2160 (D. Md. July 7,
2016) (unpublished) (approving contingency fee agreement with hourly rate of $1,028.14). This
Court has routinely approved a higher hourly rate for Social Security attorneys at Mr. Demuth’s
firm. See Janette G. v. Comm’r, Soc. Sec. Admin., No. DLB-18-757 (D. Md. Feb. 5, 2020); Arvie
W. v. Comm’r, Soc. Sec. Admin., No. SAG-17-1148 (D. Md. Aug. 22, 2019); Makeita H. v.
Comm’r, Soc. Sec. Admin., No. SAG-17-1643 (D. Md. Aug. 2, 2019); Barbara F. v. Comm’r, Soc.
Sec. Admin., No. SAG-17-2090 (D. Md. July 25, 2019); Craig C. v. Comm’r, Soc. Sec. Admin.,
No. SAG-17-2782 (D. Md. May 10, 2019). Thus, the requested fee in this case is reasonable and
should be approved.

       For the reasons set forth herein, this Court GRANTS Mr. Demuth’s motion seeking
attorney’s fees, ECF No. 24. This Court will award Mr. Demuth attorney’s fees totaling
$11,353.75.




1
 Plaintiff is named as the sworn person on the attorney affidavit. Nonetheless, I will accept the affidavit
as proof of Mr. Demuth’s hourly rate.
2
  Although they do not govern Social Security cases, the Local Rules prescribe guid elines for determining
attorney’s fees in certain cases, which are instructive in evaluating the reasonableness of the effective hourly
rate in this case. See Loc. R. App’x B (D. Md. 2018). Mr. Demuth’s affidavit states that he has seven years
of experience practicing Social Security law, ECF No. 20-6 ¶ 6, though his firm’s website indicates he has
been practicing since 2004. The presumptively reasonable hourly rate for attorneys admitted to the bar for
fifteen to nineteen years is between $275.00 and $425.00. Loc. R. App’x B.
          Case 1:18-cv-01250-DLB Document 26 Filed 05/26/20 Page 3 of 3
Tracy M. v. Commissioner, Social Security Administration
Civil No. DLB-18-1250
May 26, 2020
Page 3


      Despite the informal nature of this letter, it should be flagged as an opinion.   An
implementing order follows.

                                             Sincerely yours,

                                                       /s/

                                             Deborah L. Boardman
                                             United States Magistrate Judge
